Item 77(C) Matters Submitted to a Vote of Security Holders At a special meeting of shareholders, held on July 23, 2014, shares were voted as follows on the proposal presented to shareholders: 1. To approve a new Investment Advisory Agreement between Pine Grove Alternative Institutional Fund and Pine Grove Asset Management: For AgainstAbstain 2. To approve the election of Mattia Auriemma, the new independent trustee nominee, to the Pine Grove Alternative Institutional Fund’s Board of Trustees: For AgainstAbstain 3. To transact any other business as may properly come before the meeting: For AgainstAbstain Prior to shareholder approval, the Board of Trustees is composed of the following members: Matthew Stadtmauer, Jonathan Morgan and Boris Onefater.
